DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 5/10/2022.
Claims 1-23 are pending. Claim 17 has been amended. Claim 20-22 have been cancelled. Claim 23 is newly added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-14, 16-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 20180218513 A1), in view of Dean et al. (US 8244508 82, hereinafter Dean), further in view of Nichols et al. (US 20150153444 A1 hereinafter Nichols)

Regarding Claim 1, Ho teaches a method of generating a 3D representation of a space comprising (Ho, Paragraph [0118], “a three-dimensional space formed from multiple images of the same scene”): 
Receiving, based on input via a user interface (Ho, Paragraph [0158], allows a user to input spatial data into a computer. Many systems such as graphical user interfaces (GUI) allow the user to control and provide data to the computer), an indication of a number of [[ user-]] selected points, each of the [[ user-]] selected points corresponding to a location upon a [[ surface of a structural feature ]] within the space (Ho, Paragraph [0069], [0118], "receive depth image and sensor data of a frame" with processes where the raw image data and the content of the image analyzed to provide 3D coordinates for each of the pixel points to form a depth image; process 1000 may include “match point to nearest surfaces in voxel grid” 1004); 
determining, for each of the number of [[ user-]] selected points, a number of corresponding boundaries that match the surface of the corresponding structural feature for at least some amount of area (Ho, Paragraph [0085], [0089], "To locate precise plane locations, and in turn precise object boundaries, the raw mage data of the current image is used (and may be Page 4 considered to be obtained from the exchange buffer), and the planes from the index are fit onto the raw image depth data"; "where (xp, yp, zP) are the coordinates in the units (such as meters) of the content (or object or feature point) in the image"); 
identifying, from the determined number of corresponding boundaries, multiple pairs of intersecting boundaries (Ho, Paragraph [0095], ". This is determined by comparing the normal directions of the two planes to determine whether the planes are on opposite sides of a six sided object or at right angles from each other” “checked is the plane boundaries to determine if the two planes have a length or width that is substantially intersect, or at least 90% of the whole intersecting length"; it is noted two planes each has it's own boundary which is first boundary and second boundary, when boundary intersects each other, the number of boundaries are determined); 
generating a set of junctions, wherein each junction is generated as an intersection of a pair of intersecting boundaries of the multiple pairs of intersecting boundaries (Ho, Paragraph [0093], [0095], Larger planes tend to give better plane normal estimation from depth data and hence better box boundary given by intersection of two planes. "checked is the plane boundaries to determine if the two planes have a length or width that is substantially intersect, or at least 90% of the whole intersecting length"; When the length along that intersection is the same for each plane, it is a strong indicator that an object or box is formed by the planes. it is noted two planes each has it's own boundary which are the first boundary and the second boundary, when they intersects is where the junction created); and 
[[ after determining that each of the number of corresponding boundaries are completely limited in extent by junctions within the set of junctions, ]]
generating the 3D representation of the space using the set of junctions (Ho, Paragraph [0101], "When the highest scoring plane pair does not coincide to an existing box, process 1200 may include "create a new box record" 1214, and then process 1200 may include "update internal box memory" 1216, or object buffer as before with the existing object. It is important to note that all newly detected objects or boxes are transformed to a global coordinate system based on the camera pose associated with their input depth images before being placed in the object buffer").
But Ho does not explicitly disclose but Dean teaches surface of a structural feature (Dean, Column 2, Line 61-67, updated feature of interest by point-wise sampling each of the neighboring faces in the group and comparing each face to an analytic surface);
after determining that each of the number of corresponding boundaries are completely limited in extent by junctions within the set of junctions (Dean, Column 2, Line 48-51,
Column 4, Line 45-50"The method also includes redisplaying the first boundary
CAD object and modified feature of interest within the three dimensional modeling space for further real-time interactive modifications by the user"; "delivers the results of the move or modification in 3D as an output").
Dean and Ho are analogous since both of them are dealing with 3D modeling. Ho provided a way of using point intersection to define the boundary of object to display. Dean provided a way of using boundaries to define modified object for displaying using CAD tool when applying 3D modeling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate modifying objects when doing 3D modeling taught by Dean into modified invention of Ho such that during the 3D modeling, system will be able to use the intersections defined by multiple boundaries to interactively adjust and predict best output to display when using the 3D modeling.
The combination does not explicitly disclose user-[[ selected points corresponding to a location upon a surface of a structural feature within the space ]]
However, Nichols teaches selecting is based on input via a user interface (Nichols, Paragraph [0051], Device 135 may include display 140 configured to display a user interface for controlling device. processor 105 may be configured to detect an input associated with the control screen and control operation of the device), an indication of a number of user-selected points (Nichols, Paragraph [0091], the device may detect a selection, made via a user interface of the device or display, associated with particular data points), each of the user-selected points corresponding to a location upon a surface of a structural feature within the space (Nichols, Paragraph [0081], [0091], Based on the selection of data points, the device may update the display at block 915. Updating the display may allow for presentation of desired data points. a point cloud of data points detected. Spatial model 420 may relate to interior or exterior surface areas of a structure device 400 may be configured to correlate data points captured from different positions based on measurements from multiple reference points and geospatial data determined for each point).
Nichols and Ho are analogous since both of them are dealing with 3D modeling. Ho provided a way of using point intersection to define the boundary of object to display. Nichols provided a way of allow user to select points in the space and use the identified points to constructs the structure from surface in 3D modeling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate user selecting points taught by Nichols into modified invention of Ho such that during the 3D modeling, system will be able to defined a region of interest based on user preference which increase the flexibility of the 3D modeling system.

Regarding Claim 2, the combination of Ho and Dean teaches the invention in Claim 1.
The combination further teaches wherein each of the [[ user-]] selected points are determined to correspond to the location upon the surface of a structural feature based on depth information received in relation to the [[ user-]] selected point (Ho, Paragraph [0047], [0066], "new input depth frame using a point cloud matching operation. With an iterative closest point (ICP) algorithm with implicit surface representation, a denser and/or accumulated depth image can be generated", "this may be performed by Page 9 matching features in the scene, such as by point cloud matching to a voxel grid already representing the scene and object to be measured").
Ho does not explicitly disclose but Nichols teaches user-selected points (Nichols, Paragraph [0084], a user may select a data point associated with one or more of regions 525 and 526, or one of the regions using a user interface of the device).
As explained in rejection of claim 1, the obviousness for combining of user selected points of Nichols into Ho is provided above.

Regarding Claim 3, the combination of Ho and Dean teaches the invention in Claim 2.
The combination further teaches wherein the depth information received in relation to the [[ user-]] selected point corresponds to image information (Ho, Paragraph [0066],"process
900 may include "determine camera pose for current input depth frame" 916 (or current image), and "generate accumulated depth image" 918""which computes the camera pose for each new input depth frame using a point cloud matching operation").
Ho does not explicitly disclose but Nichols teaches user-selected points (Nichols, Paragraph [0084], a user may select a data point associated with one or more of regions 525 and 526, or one of the regions using a user interface of the device).
As explained in rejection of claim 1, the obviousness for combining of user selected points of Nichols into Ho is provided above.

Regarding Claim 4, the combination of Ho and Dean teaches the invention in Claim 2.
The combination further teaches wherein the depth information is obtained via a depth sensor installed upon a user device (Ho, Paragraph [0001], [0063], "images, process 900 may include "convert depth image data to 3D depth points". 910"; image capture devices have 3D depth sensors).

Regarding Claim 5, the combination of Ho and Dean teaches the invention in Claim 1.
The combination further teach wherein the 3D representation is a wireframe model of the space (Ho, Paragraph [0130], "process 1300 may include "set box frame format" 1324, or in other words, a wireframe of the box or object may be generated to highlight the edges of the object").

Regarding Claim 6, the combination of Ho and Dean teaches the invention in Claim 1.
The combination further teach wherein the 3D representation is generated by a computer aided drafting application using the set of junctions ((Dean, Column 2, Line
42-50, Column 5, Line 23-25, "The drawing modeling component 218 manages CAD objects and algorithms for creating multi-sheet drawings, drawing views, and drawing annotations" "the feature of interest continues forming at least part of the intersection between the first boundary representation CAD object and the second boundary representation CAD object").

As explained in rejection of claim 1, the obviousness for combining of CAD of Dean into Ho is provided above.

Regarding Claim 7, the combination of Ho and Dean teaches the invention in Claim 1.
The combination further teaches wherein the indication of the number of points are received at a server from a user device (Dean, Column 2, Line 62-65; Column 4,
Line 23-26, "calculating an updated feature of interest by pointwise sampling each of the neighboring faces in the group and comparing each face to an analytic surface; and converting at least one face from the group of neighboring faces to an analytic surface" "Computer 181 can also have a network interface card and be connected to other computers, servers, and/or storage service. To interface with modeling system 183, a mouse and keyboard (not shown) or other input device can be used").
Dean and Ho are analogous since both of them are dealing with 3D modeling. Ho provided a way of using point intersection to define the boundary of object to display. Dean provided a way of allow user to specify points that create boundaries to define modified object for displaying using CAD tool when applying 3D modeling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate user input for modifying objects when doing 3D modeling taught by Dean into modified invention of Ho such that during the 3D modeling, system will be able to use the intersections defined by multiple boundaries to interactively adjust and predict best output to display when using the 3D modeling.

Regarding Claim 8, Ho teaches a system comprising (Ho, Fig. 14, Element 1400 Image Process System): one or more camera devices (Ho, Fig. 14, Element 1402, Imaging Device); a processor (Ho, Fig. 14, Element 1420 Processors) ; and a memory (Ho, Fig. 14, Element 1424 Memory) including instructions that, when executed with the processor, cause the system to, at least (Ho, Paragraph [0133], "Any one or more of the operations of FIGS. 8-10 and 12-13 may be undertaken in response to instructions provided by one or more computer program products"): 
obtain, from the one or more camera devices (Ho, Paragraph [0138], "image processing device 1400 may be a single camera on a multi-camera device"), 
a depth information associated with a scene (Ho, Fig. 8, Step 802, Paragraph [0043],
[0044], "Process 800 may include "obtaining depth image data of an object to be measured in a scene captured by a sequence of images comprising a current image" 802"; "process 800 may be described herein with reference to example image capture processing systems 700, 1100, and/or 1400");
 receive, based on input via a user interface (Ho, Paragraph [0158], allows a user to input spatial data into a computer. Many systems such as graphical user interfaces (GUI) allow the user to control and provide data to the computer), an indication of a [[ user-]] selected point within the depth information (Ho, Paragraph [0063], "images, process 900 may include "convert depth image data to 3D depth points"); 
calculate, using the depth information, a first boundary associated with the [[ user-]] selected point (Ho, Paragraph [0089], "To locate precise plane locations, and in turn precise object boundaries, the raw mage data of the current image is used (and may be considered to be obtained from the exchange buffer), and the planes from the index are fit onto to the raw image depth data”); 
determine one or more bounds for the first boundary based on [[ at least one second boundary that is ]] obtained in relation to the scene and that intersect with the first boundary (Ho, Paragraph [0095], "checked is the plane boundaries to determine if the two planes have a length or width that is substantially intersect, or at least 90% of the whole intersecting length"; it is noted when plane intersects each other, the boundaries (which include first boundary) intersects each other); 
and generate a 3D representation of the scene based at least in part on the one or more bounds (Ho, Paragraph [0101], "When the highest scoring plane pair does not coincide to an existing box, process 1200 may include "create a new box record" 1214, and then process 1200 may include "update internal box memory" 1216, or object buffer as before with the existing object. It is important to note that all newly detected objects or boxes are transformed to a global coordinate system based on the camera pose associated with their input depth images before being placed in the object buffer").
	But Ho does not explicitly disclose determine one or more bounds for the first boundary based on at least one second boundary.
	However, Dean teaches determine one or more bounds for the first boundary based on at least one second boundary that is obtained in relation to the scene (Dean, Column 2, Line 42-50, "the feature of interest is modified in response to the updated position, such that the feature of interest continues forming at least part of the intersection between the first boundary representation CAD object and the second boundary representation CAD object, and wherein the feature of interest has a different number of faces and edges");
and generate a 30 representation of the scene based at least in part on the one or more bounds (Dean, Column 2, Line 48-51, Column 4, Line 45-50"The method also includes redisplaying the first boundary CAD object and modified feature of interest within the three dimensional modeling space for further real-time interactive modifications by the user"; "delivers the results of the move or modification in 3D as an output"). 
Dean and Ho are analogous since both of them are dealing with 3D modeling. Ho provided a way of using point intersection to define the boundary of object to display. Dean provided a way of using boundaries to define modified object for displaying when using 3D modeling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate modifying objects when doing 3D modeling taught by Dean into modified invention of Ho such that during the 3D modeling, system will be able to use the intersections defined by multiple boundaries to interactively adjust and predict best output to display when using the 3D modeling.
But the combination does not explicitly disclose but Nichols teaches selecting is based on input via a user interface, an indication of a user-selected point (Nichols, 
(Nichols, Paragraph [0051], Device 135 may include display 140 configured to display a user interface for controlling device. processor 105 may be configured to detect an input associated with the control screen and control operation of the device; Paragraph [0091], the device may detect a selection, made via a user interface of the device or display, associated with particular data points).
Nichols and Ho are analogous since both of them are dealing with 3D modeling. Ho provided a way of using point intersection to define the boundary of object to display. Nichols provided a way of allow user to select points in the space and use the identified points to constructs the structure from surface in 3D modeling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate user selecting points taught by Nichols into modified invention of Ho such that during the 3D modeling, system will be able to defined a region of interest based on user preference which increase the flexibility of the 3D modeling system.

Regarding Claim 9, the combination of Ho and Dean teaches the invention in Claim 8.
The combination further teaches wherein the one or more camera devices are in a user device (Ho, Paragraph [0137], "the image processing system 1400 may be one or more digital cameras") and wherein the processor and memory are in a mobile application server in communication with the user device (Ho, Paragraph [0138], Fig. 14, Element 1420 Processors and Element 1424 Memory are in Element 1400 Image Processing System. "image processing device 1400 may be a single camera on a multi-camera device such as a smartphone, tablet, laptop, or other mobile device").


Regarding Claim 12, the combination of Ho and Dean teaches the invention in Claim 8.
The combination further teaches wherein the first boundary matches a surface of a structural feature for at least some portion of distance (Ho, Paragraph [0088], "to determine if the normal of the local surface near the pixel being used for voting is similar to the normal of the plane hypothesis, which at least provides better accuracy near plane boundaries" "the system may perform voting for only those pixels that are part of the ROls from the binary map of the frame just generated"; [0038], "The confidence value factors the angle between the camera optical axis and the visible planes of the object or box (or normal of each plane), the distance from the camera to the object, and the object's position within the field of view of the camera"; Paragraph [0095], "checked is the plane boundaries to determine if the two planes have a length or width that is substantially intersect, or at least 90% of the whole intersecting length"; it is noted two planes each has it's own boundary which is first boundary and second boundary which matched to it's own surface structure);

Regarding Claim 13, the combination of Ho and Dean teaches the invention in Claim 12.
The combination further teaches wherein the second boundary matches a second surface of the structural feature for at least some portion of distance (Ho, Paragraph [0088], “to determine if the normal of the local surface near the pixel being used for voting is similar to the normal of the plane hypothesis, which at least provides better accuracy near plane boundaries” “the system may perform voting for only those pixels that are part of the ROIs from the binary map of the frame just generated”; [0038], “The confidence value factors the angle between the camera optical axis and the visible planes of the object or box (or normal of each plane), the distance from the camera to the object, and the object's position within the field of view of the camera”; Paragraph [0095], “checked is the plane boundaries to determine if the two planes have a length or width that is substantially intersect, or at least 90% of the whole intersecting length”; it is noted two planes each has it’s own boundary which is first boundary and second boundary which matched to it’s own surface structure);

Regarding Claim 14, Ho teaches an apparatus comprising (Ho, Fig. 14, Element 1400 Image Process System): 
a camera device configured to capture image information (Ho, Fig. 14, Element
1402, Imaging Device, Paragraph [0138], "image processing device 1400 may be a single camera on a multi-camera device"); 
a depth sensor device configured to capture depth information (Ho, Paragraph [0001], [0029], [0063], "images, process 900 may include" convert depth image data to 3D depth points". 910"; image capture devices have 3D or depth sensors; imaging device such as a smartphone are available that provide real-time color and depth information in a scene);
a mobile application stored in a computer-readable medium that, when executed, causes the apparatus to, at least (Ho, Paragraph [0138], Fig. 14, Element 1420
Processors and Element 1424 Memory are in Element 1400 Image Processing
System. "image processing device 1400 may be a single camera on a multi camera device such as a smartphone, tablet, laptop, or other mobile device").: 
receive depth information from the depth sensor which corresponds to image information captured using the camera device (Ho, Fig. 8, Step 802, Paragraph [0043],
[0044], "Process 800 may include "obtaining depth image data of an object to be measured in a scene captured by a sequence of images comprising a current image" 802"; "process 800 may be described herein with reference to example image capture processing systems 700, 1100, and/or 1400"); 
receive an indication, based on input via a user interface (Ho, Paragraph [0158], allows a user to input spatial data into a computer. Many systems such as graphical user interfaces (GUI) allow the user to control and provide data to the computer), of a first [[ user-]] selected point and a second [[ user-]] selected point within the depth information (Ho, Paragraph [0063], "images, process 900 may include "convert depth image data to 3D depth points"); 
identify, using the depth information, a first boundary associated with the first [[ user-]] selected point and a second boundary associated with the second [[ user-]] selected point within the depth information (Ho, Paragraph [0089], [0118], “content of the image analyzed to provide 3D coordinates for each of the pixel points <read on first point and second point> to form a depth image.” “To locate precise plane locations, and in turn precise object boundaries, the raw mage data of the current image is used (and may be considered to be obtained from the exchange buffer), and the planes from the index are fit onto the raw image depth data”); 
determine [[ a junction as a line on which ]] the first boundary and second boundary intersect (Ho, Paragraph [0095], “checked is the plane boundaries to determine if the two planes have a length or width that is substantially intersect, or at least 90% of the whole intersecting length”); and 
cause a 3D model to be generated [[ that includes at least the determined junction ]] (Ho, Paragraph [0101], “When the highest scoring plane pair does not coincide to an existing box, process 1200 may include "create a new box record" 1214, and then process 1200 may include "update internal box memory" 1216, or object buffer as before with the existing object. It is important to note that all newly detected objects or boxes are transformed to a global coordinate system based on the camera pose associated with their input depth images before being placed in the object buffer”).
Ho does not explicitly disclose but Dean teaches determine a junction as a line on which the first boundary and second boundary intersect (Dean, Column 2, Line 42-50, “the feature of interest is modified in response to the updated position, such that the feature of interest continues forming at least part of the intersection between the first boundary representation CAD object and the second boundary representation CAD object, and wherein the feature of interest has a different number of faces and edges”); and cause a 3D model to be generated that includes at least the determined junction (Dean, Column 2, Line 48-51, Column 4, Line 45-50“The method also includes redisplaying the first boundary CAD object and modified feature of interest within the three dimensional modeling space for further real-time interactive modifications by the user”; “delivers the results of the move or modification in 3D as an output”).
Dean and Ho are analogous since both of them are dealing with 3D modeling. Ho provided a way of using point intersection to define the boundary of object to display. Dean provided a way of using boundaries to define modified object for displaying when using 3D modeling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate modifying objects when doing 3D modeling taught by Dean into modified invention of Ho such that during the 3D modeling, system will be able to use the intersections defined by multiple boundaries to interactively adjust and predict best output to display when using the 3D modeling.
But the combination does not explicitly disclose but Nichols teaches selecting is based on input via a user interface, of a first user-selected point and a second user-selected point (Nichols, Paragraph [0025], [0051], [0054], [0084], Device 135 may include display 140 configured to display a user interface for controlling device. processor 105 may be configured to detect an input associated with the control screen and control operation of the device; a user may select a data point associated with one or more of regions 525 and 526, or one of the regions using a user interface of the device. The determined position may be used as a reference point for determining data points associated with one or more objects. calculated distances to objects and/or data points <read on first point and second point> may be relative to the position of the device when data points are detected. detection of data points for an object may include detection of one or more surfaces, such that spatial mapping may be provided for the surface stationary objects, objects in motion, structures, portions of a structure, interior spaces).
Nichols and Ho are analogous since both of them are dealing with 3D modeling. Ho provided a way of using point intersection to define the boundary of object to display. Nichols provided a way of allow user to select points in the space and use the identified points to constructs the structure from surface in 3D modeling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate user selecting points taught by Nichols into modified invention of Ho such that during the 3D modeling, system will be able to defined a region of interest based on user preference which increase the flexibility of the 3D modeling system.

Regarding Claim 15, the combination of Ho and Dean teaches the invention in Claim 14.
The combination further teaches wherein the apparatus further comprises a display  (Ho, Paragraph [0118], “a three-dimensional space formed from multiple images of the same scene”; [0123], “Once the object has been realigned to the current image, the current image may be displayed”) and the indication of the first [[ user-]] selected point and the second [[ user-]] selected point are received as a selection of corresponding [[ user-]] selected points on the display (Ho, Paragraph [0032], [0068], a user may be provided a display with the object to be measured; determining a 2D grid of sampling points with uniform spacing over the depth image, determined by a fixed number of points selected randomly, or other known point selection patterns).
Ho does not explicitly disclose but Nichols teaches user-selected points (Nichols, Paragraph [0084], a user may select a data point associated with one or more of regions 525 and 526, or one of the regions using a user interface of the device).
As explained in rejection of claim 14, the obviousness for combining of user selected points of Nichols into Ho is provided above.

Regarding Claim 16, the combination of Ho, Jovanovic, Dean and Amadeo teaches the invention in claim 14, 
The combination further teaches wherein the 3D model is of a bounded space that the apparatus is within (Ho, Paragraph [0118], “the depth image may be associated with, or representing, a three-dimensional space formed from multiple images of the same scene (which may or may not capture the scene at the same time instance).  The 3D space very well may be in the form of a voxel grid by the examples provided herein”).

Regarding Claim 18, the combination of Ho, Jovanovic, Dean and Amadeo   teaches the invention in claim 14, 
The combination further teaches wherein a position of each of the first [[ user-]] selected point and a position of the second [[ user-]] selected point are indicated in relation to a single point of origin (Ho, Paragraph [0066], [0085], [0089], [0094], “To locate precise plane locations, and in turn precise object boundaries, the raw mage data of the current image is used (and may be considered to be obtained from the exchange buffer), and the planes from the index are fit onto the raw image depth data”; “where (xp, yp, zP) are the coordinates in the units (such as meters) of the content (or object or feature point) in the image” “new input depth frame using a point cloud matching operation.  With an iterative closest point (ICP) algorithm with implicit surface representation, a denser and/or accumulated depth image can be generated”; “The pair of planes with the highest score is assumed to indicate different sides of the same object to be measured in the image”).
Ho does not explicitly disclose but Nichols teaches user-selected points (Nichols, Paragraph [0084], a user may select a data point associated with one or more of regions 525 and 526, or one of the regions using a user interface of the device).
As explained in rejection of claim 14, the obviousness for combining of user selected points of Nichols into Ho is provided above.

Regarding Claim 19, the combination of Ho, Jovanovic, Dean and Amadeo teaches the invention in claim 18, 
The combination further teaches wherein the single point of origin is an initial position of the apparatus (Ho, Paragraph [0069], “initially may include generating a voxel grid from the depth images so far”).

Claims 10, 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 20180218513 A1), in view of Dean et al. (US 8244508 82, hereinafter Dean), further in view of Nichols et al. (US 20150153444 A1 hereinafter Nichols) as applied to Claims 8, 9 above respectively, further in view of Fukuda (US 20160035538 A1)


Regarding Claim 10, the combination of Ho and Dean teaches the invention in Claim 8.
The combination further teaches wherein the 3D representation of the scene includes at least a representation of an [[ atypical ]] structural feature (Ho, Paragraph [0059], “Such single camera 3D or depth map computations may include time-of-flight, structural, or coded light technologies to name a few examples”).
The combination does not explicitly disclose but Fukuda the 3D representation is atypical structure feature (Fukuda, Paragraph [0024], [0025], “it is possible to estimate and evaluate a cross-sectional shape or a three-dimensional shape of a structure that is formed”; “a process of obtaining uncertainty information regarding an intensity of scattering caused by an irregular <read on atypical> shape of a surface of the structure”).
Fukuda and Ho are analogous since both of them are dealing with 3D data representation. Ho provided a way of using point intersection to define the boundary of object to display. Fukuda provided a way of using an irregular shape when display 3D representation object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using irregular data shape when doing 3D representation taught by Fukuda into modified invention of Ho such that during the 3D modeling, system will be able to use not regular shape but also irregular data shape which enhance the functionality of the system when using the 3D modeling.

Regarding Claim 11, the combination of Ho and Dean teaches the invention in Claim 10.
The combination does not explicitly disclose but Fukuda teaches wherein the atypical structural feature is one of a beam [[ , protrusion, or depression ]] (Fukuda, Paragraph  [0024], “a main surface of the substrate having the three-dimensional structure formed on the upper surface thereof, and detecting and/or measuring intensities of a secondary energy beam generated in the substrate and the structure or an energy beam reflected or scattered from the substrate or the structure”).
Fukuda and Ho are analogous since both of them are dealing with 3D data representation. Ho provided a way of using point intersection to define the boundary of object to display. Fukuda provided a way of using an irregular shape when display 3D representation object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using irregular data shape when doing 3D representation taught by Fukuda into modified invention of Ho such that during the 3D modeling, system will be able to use not regular shape but also irregular data shape which enhance the functionality of the system when using the 3D modeling.

Allowable Subject Matter
Claims 17, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Response to Arguments
Applicant’s arguments with respect to claim 1-116, 18-19, filed on 5/10/2022, with respect to rejection under 35 USC § 103 have been considered but are not persuasive.
Applicant asserts that in Claim 1, 8, 14, the combination of prior art does not teach the limitation "receiving, based on input via a user interface, an indication of a number of user-selected points, each of the user-selected points corresponding to a location upon a surface of a structural feature within the space".
In response to the argument, Prior art Ho teaches in Paragraph [0058], [0069], [0118] of using GUI to receive multiple points based on coordinate of each pixel points in space which read on the limitation “Receiving, based on input via a user interface, an indication of a number of selected points, each of the selected points corresponding to a location within the space”. Prior art Dean teaches in Column 2, Line 48-67 and Column 4, Line 45-50 of using features of interest of points around neighbor faces based on analytic surface for interactive modeling in 3D environment which read on the portion of limitation “surface of a structural feature after determining that each of the number of corresponding boundaries are completely limited in extent by junctions within the set of junctions”. Additional prior art Nichols teaches in Paragraph [0051], [0080], [0091] that system provided with user interface for allowing user to selecting multiple points and correlated selected data points to the geospatial location which read on the portion of limitation “based on input via a user interface, an indication of a number of user-selected points, each of the user-selected points corresponding to a location upon a surface of a structural feature within the space”. Hence the combination of prior arts fully anticipate the limitation. Therefore, applicant remarks cannot be considered persuasive.
In regard to Claims 1-7, 9-13, 15-16, 18-19, they directly/indirectly depends on independent Claims 1, 8, 14 respectively. Applicant does not argue anything other than the independent claims 1, 8, 14. The limitations in those claims in conjunction with combination previously established as explained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170092014 A1	Systems and methods for anatomical shell editing
US 20130293539 A1	Volume dimensioning systems and methods
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/           Primary Examiner, Art Unit 2619